FILED
                                                                             DEC 23 2009
                              NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



 HAYK GRIGORYAN,                                  No. 06-70607

               Petitioner,                        Agency No. A097-356-367

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Hayk Grigoryan, a native and citizen of Armenia, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence, Wang v. INS, 352 F.3d 1250, 1253 (9th Cir. 2003), and we dismiss in

part and deny in part the petition for review.

       We lack jurisdiction to review the IJ’s determination that Grigoryan’s

asylum application was untimely because that finding is based on disputed facts.

See 8 U.S.C. § 1158(a)(3); cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.

2007) (per curiam) (exercising jurisdiction to consider one-year bar determination

where facts were undisputed). Accordingly, we dismiss Grigoryan’s asylum claim.

       Grigoryan claims his father, Vartan Grigoryan, was persecuted in Armenia

because of articles his father wrote against the Robert Kocharyan government, and

that he was persecuted, in part, for the same reason. The IJ found Grigoryan not

credible, among other reasons, because: Grigoryan could not recall which month

his father was beaten “almost to death”; there were implausibilities regarding

Grigoryan’s lack of knowledge of the whereabouts of his father and the rest of

family in the United States; there was no documentation that Vartan Girgoryan was

his father; and Grigoryan failed to produce any articles written by his father against

the Robert Kocharyan government. We conclude the record does not compel

reversal of the IJ’s adverse credibility determination. See INS v. Elias-Zacarias,


KY/Research                                2                                     06-70607
502 U.S. 478, 481 n. 1 (1992); see also Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.

2000) (when the IJ has reason to question applicant’s credibility, the IJ may require

applicant to corroborate testimony). In the absence of credible testimony,

Grigoryan failed to demonstrate eligibility for withholding of removal. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)

       Finally, because Grigoryan did not raise his CAT claim before the BIA, it is

unexhausted and we lack jurisdiction to review it. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




KY/Research                               3                                   06-70607